UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-4040


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOSE FRANCISCO CONTRERAS, a/k/a Jorge Luis Contreras,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:12-cr-00118-MR-DLH-1)


Submitted:   August 27, 2015             Decided:   September 11, 2015


Before WILKINSON and    NIEMEYER,    Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


James W. Kilbourne, Jr., DUNGAN LAW FIRM, P.A., Asheville, North
Carolina, for Appellant.    Amy Elizabeth Ray, Assistant United
States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Jose Francisco Contreras pled guilty pursuant to a written

plea agreement to one count of possession with the intent to

distribute at least five grams of actual methamphetamine, in

violation of 21 U.S.C. § 841(a)(1) (2012).                The district court

imposed    a    bottom-of-the-Guidelines           sentence    of    97    months’

imprisonment.       In accordance with Anders v. California, 386 U.S.
738 (1967), Contreras’ counsel has filed a brief certifying that

there   are    no   meritorious     issues   for    appeal,    but   questioning

whether    counsel     below    provided     ineffective       assistance     when

advising Contreras to plead guilty and at sentencing.                     Although

notified of his right to do so, Contreras has not filed a pro se

supplemental brief; instead he filed a letter reiterating some

of the ineffective assistance claims raised in the Anders brief.

We affirm.

     We    decline     to   reach    Contreras’      claims     of   ineffective

assistance of counsel.         “It is well established that a defendant

may raise a claim of ineffective assistance of counsel in the

first instance on direct appeal if and only if it conclusively

appears from the record that counsel did not provide effective

assistance.”        United States v. Galloway, 749 F.3d 238, 241 (4th

Cir.)     (internal     quotation     marks,       brackets,     and      ellipsis

omitted), cert. denied, 135 S. Ct. 215 (2014).                   Absent such a

showing, ineffective assistance claims should be raised in a

                                        2
motion brought pursuant to 28 U.S.C. § 2255 (2012), in order to

permit sufficient development of the record.                   United States v.

Baptiste, 596 F.3d 214, 216 n.1 (4th Cir. 2010).                    Because the

record    here    does    not    conclusively      demonstrate       ineffective

assistance of counsel, Contreras’ claims should be raised, if at

all, in a § 2255 motion.

     In   accordance      with   Anders,    we    have   reviewed    the    entire

record in this case and have found no meritorious issues for

appeal.     We therefore affirm Contreras’ conviction and sentence.

We deny counsel’s motion to withdraw.              This court requires that

counsel inform Contreras, in writing, of the right to petition

the Supreme Court of the United States for further review.                      If

Contreras     requests    that    a    petition    be     filed,    but    counsel

believes that such a petition would be frivolous, then counsel

may renew his motion to withdraw from representation.                     Counsel’s

motion must state that a copy thereof was served on Contreras.

     We dispense with oral argument because the facts and legal

contentions      are   adequately     presented    in    the   materials     before

this court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                        3